Citation Nr: 1429951	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of right rotator cuff repair and distal clavicle resection with degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010, March 2011, and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran was scheduled to appear at the Fort Harrison RO for a hearing before a Veterans Law Judge; however, he later withdrew his request for a hearing.  38 C.F.R. § 20.704(e).

(The issue of entitlement to a higher initial disability rating for PTSD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT


1.  Prior to March 5, 2012, the Veteran's service-connected right shoulder disability was manifested by disability tantamount to limitation of motion limited to no less than 95 degrees of abduction.

2.  From March 5, 2012, the Veteran's service-connected right shoulder disability has been manifested by disability equating to abduction limited to 45 degrees. 

3.  The Veteran does not have right or left ear hearing impairment as defined by VA.

4.  The Veteran does not have tinnitus that is attributable to his military service.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2012, the criteria for a rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5001, 5201, 5203 (2013).

2.  From March 5, 2012, the criteria for a 30 percent disability rating for the service-connected right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5001, 5201, 5203 (2013).

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.385 (2013).

4.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the hearing loss and tinnitus claims, a notice letter dated in September 2011 complied with VA's duty to notify the Veteran.  In particular, the letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In the September 2011 letter, the Veteran was also notified of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in March 2010 satisfied the duty-to-notify provisions concerning this increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In addition, the letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided with notice of how disability ratings and effective dates are determined.

The Board additionally finds VA has satisfied its duty to assist the Veteran in the development of the claims decided herein.  Relevant in-service and post-service treatment records as well as VA and private records are contained in the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was provided VA examinations in March 2010, October 2011, and March 2012 with respect to the pending claims.  The examination reports contain sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The VA examinations obtained here are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply pertinent rating criteria.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.

II.  Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent disabling rating throughout the claim period.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods during the pendency of his claim for increase.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board has considered whether different rating codes are "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected residuals of right rotator cuff repair and distal clavicle resection with degenerative changes has been rated as 10 percent disabling pursuant to Diagnostic Codes 5010 (arthritis, due to trauma) - 5203 (clavicle or scapula, impairment of).  See 38 C.F.R. § 4.71a (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Under Diagnostic Code (DC) 5203, malunion or nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for the major arm.  A 20 percent rating is granted for nonunion with loose movement or for dislocation of the major arm.  This code indicates that impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint.  

In addition, the Veteran's left shoulder disability may potentially be rated based on limitation of motion.  Under DC 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation in the major extremity and a 20 percent evaluation in the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity and a 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

The Board observes that the Veteran's right upper extremity is his major extremity.  See 38 C.F.R. § 4.69 (2013) (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major).

Normal range of motion for the shoulder is defined as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

At a March 2010 VA examination, the Veteran reported intermittent right shoulder pain without radiation.  He stated that he noticed one area of decreased sensation in the right thumb.  He also endorsed symptoms of weakness, stiffness, heat, locking, fatigability, and lack of endurance.  He reported flare-ups of right shoulder pain to 7/10 multiple times per day with a duration of one hour.  He indicated that these flare-ups were precipitated by overhead activities.  The Veteran reported no dislocation or recurrent subluxation of the shoulder.  He further stated that his right shoulder disability had no effects on his usual occupational or daily activities.  The examiner noted that the Veteran was able to function independently and had not missed work due to shoulder pain.

On examination, range of right shoulder motion demonstrated forward flexion to 140 degrees and abduction to 160 degrees.  The Veteran reported pain on motion; however, the motion of his shoulder was not restricted by pain.  The examiner noted that there was no muscle atrophy.  There was also no evidence of fatigue, weakness, lack of endurance with repetitive use and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  His muscle strength was 4/5.  The examiner further reported that the "initial range documents subjective limitations of joint function with repeated use."  The examiner also noted that the Veteran's complaints of fatigue, weakness, and lack of endurance do not limit joint function beyond the documented range.  The examiner concluded, "[t]here is no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges."  An x-ray conducted at the time documented old surgery and trauma with a widened acromioclavicular joint.  Post-traumatic degenerative changes were also shown.

Private treatment records dated in November 2010 documented a diagnosis of degenerative joint disease (DJD) of the right shoulder.  Physical therapy records dated in November 2010 noted a current diagnosis of a frozen right shoulder with muscle weakness.  The Veteran's reports of stiffness and increased right shoulder pain were also documented.  In addition, the Veteran reported pain at 4-8/10 with some instability, difficulty sleeping due to right shoulder pain, and difficulty raising his right arm.  The treatment provider documented flexion of the right shoulder to 95 degrees and abduction to 80 degrees.  He noted that "[a]ll motions were limited by pain and significant stiffness at end of range."

The Veteran was afforded another VA examination in March 2012 at which time the examiner noted the Veteran's reports of pain and weakness in the right shoulder.  He reported flare-ups of right shoulder symptomatology occurring once per week and lasting approximately 30 minutes.  He indicated that these flare-ups were precipitated by rolling his shoulder while sleeping or performing any overhead activities.  The Veteran stated that his right arm pain and weakness did not interfere with his part-time work.

Upon examination, flexion of 95 degrees was reported with pain at 45 degrees; abduction was also documented to 95 degrees with pain at 45 degrees.  The examiner noted that the muscle bulk of the right shoulder was unchanged since previous examination and no muscle atrophy was present.  The examiner further stated that there was no decrease in motion on repetitive movement.  Muscle strength was 4/5.  The examiner further noted that x-ray of the right shoulder showed that the acromioclavicular joint was widened by 16 mm., which was not a new finding.  No malunion or dislocation of the right shoulder was shown.  The Veteran's grasps were equally strong and his radial pulses were 2+.  The examiner further noted that the Veteran's upper extremity strength was equal during the active and passive motions requiring him to push and pull with elbows flexed and extended; however, he was noted to be slightly weaker when light resistance was applied to the right outstretched arm with shoulder abducted to 90 degrees. 

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5203 at any time during the appeal period because malunion with loose motion, nonunion or dislocation of the right scapula (or clavicle) have not been not shown.

Similarly, an increased disability rating is not warranted under Diagnostic Code 5201 for the period prior to March 5, 2012, because the motion of the Veteran's shoulder was not shown to be limited to 90 degrees or less, and there has been no indication that functional losses caused by pain, etc., were tantamount to greater limitation.

However, the March 2012 VA examiner documented abduction of the right arm to 95 degrees that was additionally limited by pain at 45 degrees.  Accordingly, the competent medical evidence of record tends to show that the Veteran experiences limitation of motion of the arm to 45 degrees from the side with significant pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The Board therefore finds that the criteria of an increased disability rating of 30 percent disabling under Diagnostic Code 5201 have been met since the March 5, 2012 VA examination.

The Board finds that the criteria for a rating in excess of 30 percent for the Veteran's right shoulder disability have not been met at any point during the appeal, as the evidence does not show limitation of motion of the arm to 25 degrees from the side or functional losses equating thereto, malunion of the humerus, recurrent dislocation of the scapulohumeral joint or ankylosis of the scapulohumeral articulation.

In sum, the Board finds that the criteria for a 30 percent rating, but no higher, were met from March 5, 2012.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's right shoulder disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the right shoulder disability has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's right shoulder symptoms are expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand for referral of this issue to the VA Central Office for consideration of extraschedular evaluation is not warranted.

III.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

In this matter, the Veteran claims that he developed bilateral hearing loss as a result of his military service.  Specifically, he asserts that he sustained acoustic trauma as a result of exposure to machine gun fire, small and heavy mortar fire, artillery fire, helicopter fire, and air delivered ordnance from close air support aircraft.  See the letter of the Veteran's representative dated June 2012.   For the reasons set forth below, the Board concludes that service connection is not warranted.

As noted above, the Veteran served on active duty from June 1974 to October 1995.  The Veteran's service personnel records indicate that his military occupational specialty was infantry officer.  Therefore, the Board does not dispute the Veteran's contentions of routine exposure to machine gun fire, small and heavy mortar fire, artillery fire, helicopter fire, and air delivered ordnance from close air support aircraft.

Importantly, however, a critical element is whether at any time during the current appeal the Veteran has been diagnosed with hearing impairment of the right or left ear as defined under VA regulation 38 C.F.R. § 3.385.  See 38 U.S.C.A. §§ 1110, 1131.  For the reasons set forth below, the Board must answer this question negatively.

Notably, a private audiogram dated in June 2011 documented normal hearing, bilaterally.

As indicated above, the Veteran was afforded a VA examination in October 2011.  The results of the October 2011 audiogram indicated the following decibel losses:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
10
10
10
10
11
LEFT
30
    10
15
10
10
11

The October 2011 VA examiner also noted that the speech recognition score was 96 percent in the each ear.

Accordingly, the Veteran's hearing thresholds as documented by the October 2011 VA audiology examiner is below those recognized by VA as denoting hearing impairment.  See 38 C.F.R. § 3.385 (2013).  Consistently, the Veteran's speech recognition scores are above those recognized by VA as denoting hearing loss pursuant to 38 C.F.R. § 3.385.

Although it is undisputed that the Veteran sustained noise exposure during his military service, a right or left ear hearing impairment as defined by VA regulations is not shown.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's contentions that he currently has bilateral hearing loss.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to provide testimony that his current hearing acuity is of such severity to satisfy the regulatory requirements for a hearing loss disability for VA purposes.  See Jandreau, supra.  Because a hearing loss disability does not involve a simple identification that a layperson is competent to make, the Veteran's unsubstantiated statements regarding the presence of a current bilateral hearing loss disability are found to lack competency.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of a hearing loss in the right or left ear as defined under VA regulation 38 C.F.R. § 3.385 at any time during the current claim.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2013).

As for the tinnitus claim, the Board does not dispute the Veteran's contentions of routine exposure to machine gun fire, small and heavy mortar fire, artillery fire, helicopter fire, and air delivered ordnance from close air support aircraft.  Notably, the Veteran's STRs contain an officer physical examination questionnaire dated in 1995, which included his endorsement of "ringing in ears."  A diagnosis of tinnitus was not documented in the June 1995 retirement examination.

Post-service treatment records dated in June 2011 documented the Veteran's report of periodic tinnitus, which "started several years ago and only became a little more frequent."  An ENT consultation dated in September 2011 noted a diagnosis of fluctuating tinnitus.  The treatment provider reported that the Veteran's "[f]luctuating symptoms along with mild low frequency loss [were] suggestive of mild endolymphatic hydrops."

The Veteran was afforded a VA audiology examination in October 2011, at which time the examiner concluded that it "is less likely than not that his tinnitus is due to noise exposure in service, since there is only a single entry for tinnitus in his STRs, which is more likely than not an acute and transitory condition, and there are no records of treatment or evaluation of the condition."  The examiner noted that the Veteran's post-service treatment records "indicate that the tinnitus started a few years prior to 2011 and the Veteran was discharged from military service in 1995."  The examiner continued, "[t]he irregularity, the frequency and intermittent nature of the Veteran's tinnitus is not consistent with tinnitus due to acoustic trauma."  The examiner further opined:

Also, he did not have elevated audiogram readings over 25 dB, while in service, which is associated with tinnitus.  ENT consult indicates that the tinnitus is more likely than not due to endolympatic hydrops.  Since his STR are silent for Meniere's Disease as well as his available medical records for the past 16 years, and the tinnitus due to endolymphatic hydrops is not due to acoustic trauma, Veteran's tinnitus is less likely than not due to noise exposure in service.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, upon review of the record, the Board finds that the competent medical evidence is demonstrative of an absence of nexus between the currently diagnosed tinnitus and the Veteran's active duty service.  As indicated above, the October 2011 VA examination report was based on review of the Veteran's medical history as well as the pertinent medical literature; the Board therefore places significant weight on the findings of the October 2011 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted a medical opinion to contradict the conclusions of the October 2011 VA examiner.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the Veteran's assertions that he has had tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that the reported history of continued symptoms dating from his active duty service is inconsistent with the clinical evidence of record.  More importantly, the October 2011 VA examiner's opinion, which was based in large part on the Veteran's history, is more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.


ORDER

Prior to March 5, 2012, a disability rating in excess of 10 percent for the service-connected right shoulder disability is denied. 

From March 5, 2012, a disability rating of 30 percent for the service-connected right shoulder disability is granted, subject to laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Here, the Veteran contends that his service-connected psychiatric disability is more disabling than the current 10 percent evaluation reflects.  He was most recently afforded a VA examination in February 2012.  He has subsequently contended that his psychiatric symptoms have worsened and has submitted a private psychological evaluation dated in May 2012 in support of that contention.

The evidence of record is therefore unclear concerning the current severity of the Veteran's disability.  Thus, to ensure that the record reflects the current extent of this disorder, a psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected psychiatric disability and to the extent of functional occupational impairment associated with this disability.

Additionally, in a May 2012 report of the psychological evaluation, it was noted that the Veteran now receives outpatient mental health services and counseling at the Vet Center and is attending a support group for mental health treatment.  Thus, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his PTSD symptoms.  Thereafter, all outstanding records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received for psychiatric disability.  The Board is particularly interested in records of treatment that the Veteran may have received through the Vet Center, in addition to any treatment he received in the VA healthcare system since March 2012.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected disability.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected psychiatric disability found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the score.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


